Title: From Baron Hyde de Neuville to Louisa Catherine Johnson Adams, 7 August 1819
From: Neuville, Baron Hyde de,Neuville, Henrietta de
To: Adams, Louisa Catherine Johnson


				
					
					Bloomingdale 7. aoust 1819.
				
				Je viens d’apprendre avec bien du plaisir bonne et aimable dame que nous vous verrions bientôt ici, et j’espère pour vous un temps un peu moins accáblant que celui qu’il a fait durant notre voyage, dont l’itinéraire seroit, nous avons grillé tant de jours à Philadelphie, tant à Baltimore, et tant sûr les chemins, cette manière d’aller m’a un peu fatiguée et tellement que Je ne suis pas fâchée de ce que M de Neuville a trouvé ici des lettres qui nous donnent un peu de répit, et nous permettent de consacrer quelques semaines à nos anciens amis, à quoi J’ajoûterai et bien certainement en première ligue, la Joie que J’aurai à vous revoir encore.Soyez-donc assez bonne pour me faire scavoir par un mot quand vous arriverez à New-york, afin que nous puissions nous y trouver car nous sommes à la campagne auprès de la famille Cruger, notre aimable hôtessse me charge Belle dame de la rappeler à votre souvenir et à celui de Mesdames vos soeurs et de Madame Lowndes.Veuillez bien aussi nous servir d’interprête auprès de Monsieur Adams et des Personnes qui veulent bien nous conserver quel qu’intérèt et agréer avec les Respectueux hommages de M de Neuville les nouvelles et bien sincères assurances des sentimens d’estime et d’affection qui vous scaver si bien inspirez, de la part de / votre toute dévouée
				
					henrietta N. hyde de Neuville
				
				
			